DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims alleged foreign priority to application TW107137024 filed 10/19/18. However, applicant will not receive the benefit of the support of the foreign date. This is because while the English language version filed 10/17/19 contains Figs. 1-4, 5A-C, 6A-E, and 7-9, the Taiwanese certified copy of TW107137024 filed 1/10/20 only discloses Figs. 1-4. In other words, Figs. 5A-C, 6A-E, and 7-9, as well as the portions of the written description pertaining to them, are entirely absent from the original certified copy even though they appear in the English language translation. The attached Bib datasheet therefore does not grant applicant the benefits of the foreign date.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 14, 19-20, 27 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20130098700 A1), hereinafter referred to as Zhang.
Regarding claim 1, Zhang discloses A non-transitory computer-readable medium storing instructions executable by a processor to perform a method for operating an unmanned ground vehicle (See at least Fig. 2 in Zhang: Zhang discloses that a CPU 30 of a cart assembly may control operations of the cart assembly [See at least Zhang, 0044]) comprising one or more motors (See at least Fig. 2 in Zhang: Zhang discloses that CPU 30 may monitor the path of a user G using data from sensors 32 and 54 and instruct microprocessors 39 and motor 24 to drive the wheels 37 to follow the user [See at least Zhang, 0041]), the method comprising: 
determining location information of a movable target (See at least Fig. 2 in Zhang: Zhang discloses that RF sensor 54 and ultrasound (UT) sensors 32 may determine the distance and direction of a user, in this case a golfer G, at all times, and keep track of G’s walking path P [See at least Zhang, 0041]); 
calculating a direction and a speed for the unmanned ground vehicle based on the determined location information (Zhang discloses that the CPU 30 utilizes the ultrasound sensor data from UT1 and UT2 32 to determine wheel speed and direction needed for the cart assembly 10 to follow the user [See at least Zhang, 0043]. Zhang further discloses that the RF sensor 54 provides a trigger time (since EM radiation travels much faster than sound waves, sound waves being used to measure distance rather than time) used to measure the time between the ultrasound signals so that the CPU may properly maneuver the cart using distance values from the UT sensors and time values from the RF sensor [See at least Zhang, 0044]); and 
driving the one or more motors to move the unmanned ground vehicle in the calculated direction at the calculated speed to follow the movable target when the movable target moves (Zhang discloses that CPU 30 provides instructions to the independent microprocessor 39 controlled and motor 24 driven wheels 37 to follow the golfer "G" almost exactly [See at least Zhang, 0041]. It will be appreciated that this following operation utilizes the direction and speed from at least [Zhang, 0043]).

Regarding claim 6, Zhang discloses The non-transitory computer-readable medium of claim 1, the unmanned ground vehicle comprising an obstacle sensor (Zhang discloses that the combined RF and ultrasound sensor arrangements 54 and 32 may be used for obstacle detection [See at least Zhang, 0045]), the method further comprising: 
detecting, by the obstacle sensor, whether one or more obstacles exist and location information of the detected one or more obstacles (Zhang discloses that the ultrasound sensor arrangement detects obstacles in the path of the cart assembly [See at least Zhang, 0026]); 
in response to detecting that the one or more obstacles exist, updating a navigation path for the unmanned ground vehicle based on the location information of the detected one or more obstacles (Zhang discloses that the ultrasound sensor arrangement transmits obstacle-avoiding signals to the central processing unit computer for the cart assembly to avoid obstacles in the path of the cart assembly [See at least Zhang, 0026]); and 
navigating the unmanned ground vehicle along the updated navigation path to avoid the one or more obstacles (Zhang discloses that the ultrasound sensor arrangement transmits obstacle-avoiding signals to the central processing unit computer for the cart assembly to avoid obstacles in the path of the cart assembly [See at least Zhang, 0026]).

Regarding claim 7, Zhang discloses The non-transitory computer-readable medium of claim 6, the navigating comprising: 
calculating a target direction based on the updated navigation path (Zhang discloses that, in avoiding objects, the combined RF and ultrasound sensor arrangements 54 and 32 provides a proper feedback to the control computer (CPU) 30 so that the control computer may control the direction of rotation and speed of each individual drive wheel [See at least Zhang, 0045]); 
determining a rotation angle of the unmanned ground vehicle based on a current direction of the unmanned ground vehicle and the target direction (Zhang discloses that the sensor arrangement is configured to allow the cart to avoid obstructions in the path of the cart assembly, yet still properly follow the location transmitting device through a non-linear path [See at least Zhang, 0045]. Zhang further discloses an example of such a non-linear path P in at least [Zhang, 0044] and Fig. 7); and 
controlling the one or more motors to rotate the unmanned ground vehicle by the rotation angle (See at least Fig. 7 in Zhang: Zhang discloses that the motors cause the cart to follow the user along the non-linear path P [See at least Zhang, 0044-0045]).

Regarding claim 14, Zhang discloses A method for operating an unmanned ground vehicle (See at least Fig. 2 in Zhang: Zhang discloses that a CPU 30 of a cart assembly may control operations of the cart assembly [See at least Zhang, 0044]) comprising one or more motors (See at least Fig. 2 in Zhang: Zhang discloses that CPU 30 may monitor the path of a user G using data from sensors 32 and 54 and instruct microprocessors 39 and motor 24 to drive the wheels 37 to follow the user [See at least Zhang, 0041]), comprising: 
determining location information of a movable target (See at least Fig. 2 in Zhang: Zhang discloses that RF sensor 54 and ultrasound (UT) sensors 32 may determine the distance and direction of a user, in this case a golfer G, at all times, and keep track of G’s walking path P [See at least Zhang, 0041]); 
calculating a direction and a speed for the unmanned ground vehicle based on the determined location information (Zhang discloses that the CPU 30 utilizes the ultrasound sensor data from UT1 and UT2 32 to determine wheel speed and direction needed for the cart assembly 10 to follow the user [See at least Zhang, 0043]. Zhang further discloses that the RF sensor 54 provides a trigger time (since EM radiation travels much faster than sound waves, sound waves being used to measure distance rather than time) used to measure the time between the ultrasound signals so that the CPU may properly maneuver the cart using distance values from the UT sensors and time values from the RF sensor [See at least Zhang, 0044]); and 
driving the one or more motors to move the unmanned ground vehicle in the calculated direction at the calculated speed to follow the movable target when the movable target moves (Zhang discloses that CPU 30 provides instructions to the independent microprocessor 39 controlled and motor 24 driven wheels 37 to follow the golfer "G" almost exactly [See at least Zhang, 0041]. It will be appreciated that this following operation utilizes the direction and speed from at least [Zhang, 0043]).

Regarding claim 19, Zhang discloses The method of claim 14, wherein the unmanned ground vehicle further comprises an obstacle sensor (Zhang discloses that the combined RF and ultrasound sensor arrangements 54 and 32 may be used for obstacle detection [See at least Zhang, 0045]), the method further comprising: 
detecting, by the obstacle sensor, whether one or more obstacles exist and location information of the detected one or more obstacles (Zhang discloses that the ultrasound sensor arrangement detects obstacles in the path of the cart assembly [See at least Zhang, 0026]);
in response to detecting that the one or more obstacles exist, updating a navigation path for the unmanned ground vehicle based on the location information of the detected one or more obstacles (Zhang discloses that the ultrasound sensor arrangement transmits obstacle-avoiding signals to the central processing unit computer for the cart assembly to avoid obstacles in the path of the cart assembly [See at least Zhang, 0026]); and 
navigating the unmanned ground vehicle along the updated navigation path to avoid the one or more obstacles (Zhang discloses that the ultrasound sensor arrangement transmits obstacle-avoiding signals to the central processing unit computer for the cart assembly to avoid obstacles in the path of the cart assembly [See at least Zhang, 0026]).

Regarding claim 20, Zhang discloses The method of claim 19, the navigating comprising: 
calculating a target direction based on the updated navigation path (Zhang discloses that, in avoiding objects, the combined RF and ultrasound sensor arrangements 54 and 32 provides a proper feedback to the control computer (CPU) 30 so that the control computer may control the direction of rotation and speed of each individual drive wheel [See at least Zhang, 0045]); 
determining a rotation angle of the unmanned ground vehicle based on a current direction of the unmanned ground vehicle and the target direction (Zhang discloses that the sensor arrangement is configured to allow the cart to avoid obstructions in the path of the cart assembly, yet still properly follow the location transmitting device through a non-linear path [See at least Zhang, 0045]. Zhang further discloses an example of such a non-linear path P in at least [Zhang, 0044] and Fig. 7); and 
controlling the one or more motors to rotate the unmanned ground vehicle by the rotation angle (See at least Fig. 7 in Zhang: Zhang discloses that the motors cause the cart to follow the user along the non-linear path P [See at least Zhang, 0044-0045]).

Regarding claim 27, Zhang discloses An unmanned ground vehicle (See at least Fig. 2 in Zhang: Zhang discloses that a CPU 30 of a cart assembly may control operations of the cart assembly [See at least Zhang, 0044]), comprising: 
one or more motors configured to drive one or more wheels of the unmanned ground vehicle (See at least Fig. 2 in Zhang: Zhang discloses that CPU 30 may monitor the path of a user G using data from sensors 32 and 54 and instruct microprocessors 39 and motor 24 to drive the wheels 37 to follow the user [See at least Zhang, 0041]); 
a memory storing instructions (Zhang discloses that the CPU performs calculations to perform the desired controls of the cart [See at least Zhang, 0017]. It will be appreciated by anyone of ordinary skill in the art that a CPU must comprise a memory storing instructions); and 
a processor coupled to the one or more motors and the memory (See at least Fig. 2 in Zhang: Zhang discloses that a CPU 30 of a cart assembly may control operations of the cart assembly [See at least Zhang, 0044]), and configured to execute the instructions to cause the unmanned ground vehicle to: 
determine location information of a movable target (See at least Fig. 2 in Zhang: Zhang discloses that RF sensor 54 and ultrasound (UT) sensors 32 may determine the distance and direction of a user, in this case a golfer G, at all times, and keep track of G’s walking path P [See at least Zhang, 0041]); 
calculate a direction and a speed for the unmanned ground vehicle based on the determined location information (Zhang discloses that the CPU 30 utilizes the ultrasound sensor data from UT1 and UT2 32 to determine wheel speed and direction needed for the cart assembly 10 to follow the user [See at least Zhang, 0043]. Zhang further discloses that the RF sensor 54 provides a trigger time (since EM radiation travels much faster than sound waves, sound waves being used to measure distance rather than time) used to measure the time between the ultrasound signals so that the CPU may properly maneuver the cart using distance values from the UT sensors and time values from the RF sensor [See at least Zhang, 0044]); and 
drive the one or more motors to move the unmanned ground vehicle in the calculated direction at the calculated speed to follow the movable target when the movable target moves (Zhang discloses that CPU 30 provides instructions to the independent microprocessor 39 controlled and motor 24 driven wheels 37 to follow the golfer "G" almost exactly [See at least Zhang, 0041]. It will be appreciated that this following operation utilizes the direction and speed from at least [Zhang, 0043]).

Regarding claim 32, Zhang discloses The unmanned ground vehicle of claim 27, further comprising: 
an obstacle sensor coupled to the processor (Zhang discloses that the combined RF and ultrasound sensor arrangements 54 and 32 may be used for obstacle detection [See at least Zhang, 0045]. Zhang further discloses that the combined sensor arrangement communicates with the CPU for this purpose [See at least Zhang, 0026]); 
wherein the processor is further configured to execute the instructions to cause the unmanned ground vehicle to: 
detect, by the obstacle sensor, whether one or more obstacles exist and location information of the detected one or more obstacles (Zhang discloses that the ultrasound sensor arrangement detects obstacles in the path of the cart assembly [See at least Zhang, 0026]); 
in response to detecting that the one or more obstacles exist, update a navigation path for the unmanned ground vehicle based on the location information of the detected one or more obstacles (Zhang discloses that the ultrasound sensor arrangement transmits obstacle-avoiding signals to the central processing unit computer for the cart assembly to avoid obstacles in the path of the cart assembly [See at least Zhang, 0026]); and 
navigate the unmanned ground vehicle along the updated navigation path to avoid the one or more obstacles (Zhang discloses that the ultrasound sensor arrangement transmits obstacle-avoiding signals to the central processing unit computer for the cart assembly to avoid obstacles in the path of the cart assembly [See at least Zhang, 0026]).

Regarding claim 33, Zhang discloses The unmanned ground vehicle of claim 32, wherein the processor is further configured to execute the instructions to navigate the unmanned ground vehicle by: 
calculating a target direction based on the updated navigation path (Zhang discloses that, in avoiding objects, the combined RF and ultrasound sensor arrangements 54 and 32 provides a proper feedback to the control computer (CPU) 30 so that the control computer may control the direction of rotation and speed of each individual drive wheel [See at least Zhang, 0045]); 
determining a rotation angle of the unmanned ground vehicle based on a current direction of the unmanned ground vehicle and the target direction (Zhang discloses that the sensor arrangement is configured to allow the cart to avoid obstructions in the path of the cart assembly, yet still properly follow the location transmitting device through a non-linear path [See at least Zhang, 0045]. Zhang further discloses an example of such a non-linear path P in at least [Zhang, 0044] and Fig. 7); and 
controlling the one or more motors to rotate the unmanned ground vehicle by the rotation angle (See at least Fig. 7 in Zhang: Zhang discloses that the motors cause the cart to follow the user along the non-linear path P [See at least Zhang, 0044-0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130098700 A1) in view of Kumabe et al. (US 20120330527 A1), hereinafter referred to as Kumabe.
Regarding claim 2, Zhang discloses The non-transitory computer-readable medium of claim 1, the unmanned ground vehicle comprising a sensor (See at least [Zhang, 0041-0044]), the determining comprising: 
receiving radio signals, transmitted from the movable target, by the sensor (See at least Figs. 2 and 5 in Zhang: Zhang discloses that RF signal generator arrangement 54 mounted on the cart is in communication with the remote transponder T of a user device in order to provide a trigger time for a distance determination method [See at least Zhang, 0044]); 
calculating a plurality of distance values between the movable target and the sensor based on the radio signals received by the sensor (See at least Fig. 2 in Zhang: Zhang discloses that RF sensor 54 and ultrasound (UT) sensors 32 may determine the distance and direction of a user, in this case a golfer G, at all times by communicating with transponder T, and keep track of G’s walking path P [See at least Zhang, 0041-0044]); and 
determining the location information based on the plurality of distance values (See at least Fig. 2 in Zhang: Zhang discloses that RF sensor 54 and ultrasound (UT) sensors 32 may determine the distance and direction of a user, in this case a golfer G, at all times by communicating with transponder T, and keep track of G’s walking path P [See at least Zhang, 0041-0044]).
However, Zhang does not explicitly teach the non-transitory computer-readable medium wherein the ground vehicle may comprise a plurality (at least one other) of sensors wherein the determining of location information comprises:
receiving radio signals, transmitted from the movable target, by the at least one other sensor; 
calculating a plurality of distance values between the movable target and the at least one other sensor based on the radio signals received by the at least one other sensor; and 
determining the location information based on the plurality of distance values.
a plurality (at least one other) of sensors (Kumabe teaches an intervehicular distance estimation system wherein a first wireless communication device onboard a first vehicle includes: a first distance calculation device for calculating a distance between the first vehicle and a second (leading) vehicle based on a satellite positioning coordinate of the first vehicle obtained at the first vehicle and a satellite positioning coordinate of the second vehicle wirelessly obtained from the second vehicle [See at least Kumabe, 0010]. Kumabe further teaches that this difference may be used by the first vehicle to gauge the accuracy of a ranging sensor [See at least Kumabe, 0010]) wherein the determining of location information comprises:
receiving radio signals, transmitted from the movable target, by the at least one other sensor (Kumabe teaches that the first vehicle may communicate with the second vehicle via radio waves [See at least Kumabe, 0039]); 
calculating a plurality of distance values between the movable target and the at least one other sensor based on the radio signals received by the at least one other sensor (Kumabe teaches that the onboard first distance calculation device may calculate the satellite distance between the first and second vehicles using the received coordinate from the second vehicle [See at least Kumabe, 0010]); and 
determining the location information based on the plurality of distance values (Kumabe teaches that the onboard first distance calculation device may calculate the satellite distance between the first and second vehicles using the received coordinate from the second vehicle [See at least Kumabe, 0010]. This distance may be regarded as location information). Both 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distance sensor system of Zhang to also include the satellite and transceiver sensors of Kumabe and the distance calculation method of Kumabe. Doing so improves accuracy of the system by providing reliable satellite sensors, which can be used to provide accurate distance data even in situations where range sensors may not be as accurate (See at least [Kumabe, 0011]).

Regarding claim 15, Zhang discloses The method of claim 14, wherein the unmanned ground vehicle further comprises a sensor (See at least [Zhang, 0041-0044]), the determining comprising: 
receiving radio signals, transmitted from the movable target, by the sensor (See at least Figs. 2 and 5 in Zhang: Zhang discloses that RF signal generator arrangement 54 mounted on the cart is in communication with the remote transponder T of a user device in order to provide a trigger time for a distance determination method [See at least Zhang, 0044]); 
calculating a plurality of distance values between the movable target and the sensor based on the radio signals received by the sensor (See at least Fig. 2 in Zhang: Zhang discloses that RF sensor 54 and ultrasound (UT) sensors 32 may determine the distance and direction of a user, in this case a golfer G, at all times by communicating with transponder T, and keep track of G’s walking path P [See at least Zhang, 0041-0044]); and 
determining the location information based on the plurality of distance values (See at least Fig. 2 in Zhang: Zhang discloses that RF sensor 54 and ultrasound (UT) sensors 32 may determine the distance and direction of a user, in this case a golfer G, at all times by communicating with transponder T, and keep track of G’s walking path P [See at least Zhang, 0041-0044]).
However, Zhang does not explicitly teach the method wherein the ground vehicle may comprise a plurality (at least one other) of sensors wherein the determining of location information comprises:
receiving radio signals, transmitted from the movable target, by the at least one other sensor; 
calculating a plurality of distance values between the movable target and the at least one other sensor based on the radio signals received by the at least one other sensor; and 
determining the location information based on the plurality of distance values.
However, Kumabe does teach a method of calculating the distance between two mobile transceivers wherein the ground vehicle may comprise a plurality (at least one other) of sensors (Kumabe teaches an intervehicular distance estimation system wherein a first wireless communication device onboard a first vehicle includes: a first distance calculation device for calculating a distance between the first vehicle and a second (leading) vehicle based on a satellite positioning coordinate of the first vehicle obtained at the first vehicle and a satellite positioning coordinate of the second vehicle wirelessly obtained from the second vehicle [See at least Kumabe, 0010]. Kumabe further teaches that this difference may be used by the first vehicle to gauge the accuracy of a ranging sensor [See at least Kumabe, 0010]) wherein the determining of location information comprises:
receiving radio signals, transmitted from the movable target, by the at least one other sensor (Kumabe teaches that the first vehicle may communicate with the second vehicle via radio waves [See at least Kumabe, 0039]); 
calculating a plurality of distance values between the movable target and the at least one other sensor based on the radio signals received by the at least one other sensor (Kumabe teaches that the onboard first distance calculation device may calculate the satellite distance between the first and second vehicles using the received coordinate from the second vehicle [See at least Kumabe, 0010]); and 
determining the location information based on the plurality of distance values (Kumabe teaches that the onboard first distance calculation device may calculate the satellite distance between the first and second vehicles using the received coordinate from the second vehicle [See at least Kumabe, 0010]. This distance may be regarded as location information). Both Kumabe and Zhang teach methods for calculating distances to a leading target using radio transceivers. However, only Kumabe explicitly teaches the use of radio transceivers to transmit a GPS coordinate of a leading object from the transceiver of the leading object to the vehicle following it so that the vehicle following it may determine the distance to the leading object and use this to determine the difference in distances determined by the range sensor and the satellite sensors.
(See at least [Kumabe, 0011]).

Regarding claim 28, Zhang discloses The unmanned ground vehicle of claim 27, further comprising: 
a sensor (See at least [Zhang, 0041-0044]) coupled to the processor; 
wherein the processor is configured to execute the instructions to cause the unmanned ground vehicle to determine the location information by: 
receiving radio signals, transmitted from the movable target, by the sensor (See at least Figs. 2 and 5 in Zhang: Zhang discloses that RF signal generator arrangement 54 mounted on the cart is in communication with the remote transponder T of a user device in order to provide a trigger time for a distance determination method [See at least Zhang, 0044]); 
calculating a plurality of distance values between the movable target and the sensor based on the radio signals received by the sensor (See at least Fig. 2 in Zhang: Zhang discloses that RF sensor 54 and ultrasound (UT) sensors 32 may determine the distance and direction of a user, in this case a golfer G, at all times by communicating with transponder T, and keep track of G’s walking path P [See at least Zhang, 0041-0044]); and 
determining the location information based on the plurality of distance values (See at least Fig. 2 in Zhang: Zhang discloses that RF sensor 54 and ultrasound (UT) sensors 32 may determine the distance and direction of a user, in this case a golfer G, at all times by communicating with transponder T, and keep track of G’s walking path P [See at least Zhang, 0041-0044]).
However, Zhang does not explicitly teach the ground vehicle wherein the ground vehicle may comprise a plurality (at least one other) of sensors wherein the determining of location information comprises:
receiving radio signals, transmitted from the movable target, by the at least one other sensor; 
calculating a plurality of distance values between the movable target and the at least one other sensor based on the radio signals received by the at least one other sensor; and 
determining the location information based on the plurality of distance values.
However, Kumabe does teach a method of calculating the distance between two mobile transceivers wherein the ground vehicle may comprise a plurality (at least one other) of sensors (Kumabe teaches an intervehicular distance estimation system wherein a first wireless communication device onboard a first vehicle includes: a first distance calculation device for calculating a distance between the first vehicle and a second (leading) vehicle based on a satellite positioning coordinate of the first vehicle obtained at the first vehicle and a satellite positioning coordinate of the second vehicle wirelessly obtained from the second vehicle [See at least Kumabe, 0010]. Kumabe further teaches that this difference may be used by the first vehicle to gauge the accuracy of a ranging sensor [See at least Kumabe, 0010]) wherein the determining of location information comprises:
receiving radio signals, transmitted from the movable target, by the at least one other sensor (Kumabe teaches that the first vehicle may communicate with the second vehicle via radio waves [See at least Kumabe, 0039]); 
calculating a plurality of distance values between the movable target and the at least one other sensor based on the radio signals received by the at least one other sensor (Kumabe teaches that the onboard first distance calculation device may calculate the satellite distance between the first and second vehicles using the received coordinate from the second vehicle [See at least Kumabe, 0010]); and 
determining the location information based on the plurality of distance values (Kumabe teaches that the onboard first distance calculation device may calculate the satellite distance between the first and second vehicles using the received coordinate from the second vehicle [See at least Kumabe, 0010]. This distance may be regarded as location information). Both Kumabe and Zhang teach methods for calculating distances to a leading target using radio transceivers. However, only Kumabe explicitly teaches the use of radio transceivers to transmit a GPS coordinate of a leading object from the transceiver of the leading object to the vehicle following it so that the vehicle following it may determine the distance to the leading object and use this to determine the difference in distances determined by the range sensor and the satellite sensors.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distance sensor system of Zhang to also (See at least [Kumabe, 0011]).

Claims 3, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130098700 A1) in view of Tang et al. (US 20200326712 A1), hereinafter referred to as Tang.
Regarding claim 3, Zhang discloses The non-transitory computer-readable medium of claim 1.
However, Zhang does not explicitly teach where the unmanned ground vehicle comprises a camera, the determining comprising: 
controlling the camera to capture a plurality of images; 
performing image recognition to identify the movable target in at least one of the plurality of images; and 
determining the location information based on identifying the movable target in the at least one of the plurality of images.
However, Tang does teach a method for operating an unmanned ground vehicle where the unmanned ground vehicle comprises a camera (See at least Fig. 6 in Tang: Tang teaches that the AGV 100 may comprise rear facing camera 10 [See at least Tang, 0026]), the determining comprising: 
controlling the camera to capture a plurality of images (Tang teaches that the controller 90 is configured to receive information from the rear facing camera 11 whether an object-to-follow located behind the AGV 100, such as the user from at least [Tang, 0026] has been detected in a plurality of images [See at least Tang, 0036]. Tang further teaches that the controller 90 may control the extension and retraction of rods supporting the camera(s) in order to capture desired images [See at least Tang, 0029]); 
performing image recognition to identify the movable target in at least one of the plurality of images (Tang teaches that the controller 90 may determine whether an object-to-follow has been detected [See at least Tang, 0036]); and 
determining the location information based on identifying the movable target in the at least one of the plurality of images (Tang teaches that, based on detecting the object-to-follow, the controller 90 is configured to actuate the motorized wheels 40 to maintain the AGV 100 within a predetermined distance of the object-to-follow [See at least Tang, 0036]). Both Zhang and Tang teach methods of operating an unmanned ground vehicle. However, only Tang explicitly teaches where the vehicle may be equipped with a camera which allows it to identify and follow an object-to-follow.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensing system of Zhang to also include a camera to identify and track an object-to-follow, as in Tang. Doing so improves convenience by providing a reliable and simple way for the ground vehicle to detect and track a moving object or person to follow.

Regarding claim 16, Zhang discloses The method of claim 14.
However, Zhang does not explicitly disclose the method wherein the unmanned ground vehicle further comprises a camera, the detecting comprising: 
controlling the camera to capture a plurality of images; 
performing image recognition to identify the movable target in at least one of the plurality of images; and 
determining the location information based on identifying the movable target in the at least one of the plurality of images.
However, Tang does teach a method for operating an unmanned ground vehicle wherein the unmanned ground vehicle further comprises a camera (See at least Fig. 6 in Tang: Tang teaches that the AGV 100 may comprise rear facing camera 10 [See at least Tang, 0026]), the detecting comprising: 
controlling the camera to capture a plurality of images (Tang teaches that the controller 90 is configured to receive information from the rear facing camera 11 whether an object-to-follow located behind the AGV 100, such as the user from at least [Tang, 0026] has been detected in a plurality of images [See at least Tang, 0036]. Tang further teaches that the controller 90 may control the extension and retraction of rods supporting the camera(s) in order to capture desired images [See at least Tang, 0029]); 
performing image recognition to identify the movable target in at least one of the plurality of images (Tang teaches that the controller 90 may determine whether an object-to-follow has been detected [See at least Tang, 0036]); and 
determining the location information based on identifying the movable target in the at least one of the plurality of images (Tang teaches that, based on detecting the object-to-follow, the controller 90 is configured to actuate the motorized wheels 40 to maintain the AGV 100 within a predetermined distance of the object-to-follow [See at least Tang, 0036]). Both Zhang and Tang teach methods of operating an unmanned ground vehicle. However, only Tang explicitly teaches where the vehicle may be equipped with a camera which allows it to identify and follow an object-to-follow.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensing system of Zhang to also include a camera to identify and track an object-to-follow, as in Tang. Doing so improves convenience by providing a reliable and simple way for the ground vehicle to detect and track a moving object or person to follow.

Regarding claim 29, Zhang discloses The unmanned ground vehicle of claim 27.
However, Zhang does not explicitly disclose the unmanned ground vehicle further comprising: 
a camera coupled to the processor; 
wherein the processor is configured to execute the instructions to cause the unmanned ground vehicle to determine the location information by: 
controlling the camera to capture a plurality of images; 
performing image recognition to identify the movable target in at least one of the plurality of images; and 
determining the location information based on identifying the movable target in the at least one of the plurality of images.
However, Tang does teach an unmanned ground vehicle further comprising: 
a camera coupled to the processor (See at least Fig. 6 in Tang: Tang teaches that the AGV 100 may comprise rear facing camera 10 [See at least Tang, 0026]); 
wherein the processor is configured to execute the instructions to cause the unmanned ground vehicle to determine the location information by: 
controlling the camera to capture a plurality of images (Tang teaches that the controller 90 is configured to receive information from the rear facing camera 11 whether an object-to-follow located behind the AGV 100, such as the user from at least [Tang, 0026] has been detected in a plurality of images [See at least Tang, 0036]. Tang further teaches that the controller 90 may control the extension and retraction of rods supporting the camera(s) in order to capture desired images [See at least Tang, 0029]); 
performing image recognition to identify the movable target in at least one of the plurality of images (Tang teaches that the controller 90 may determine whether an object-to-follow has been detected [See at least Tang, 0036]); and 
determining the location information based on identifying the movable target in the at least one of the plurality of images (Tang teaches that, based on detecting the object-to-follow, the controller 90 is configured to actuate the motorized wheels 40 to maintain the AGV 100 within a predetermined distance of the object-to-follow [See at least Tang, 0036]). Both Zhang and Tang teach methods of operating an unmanned ground vehicle. However, only 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensing system of Zhang to also include a camera to identify and track an object-to-follow, as in Tang. Doing so improves convenience by providing a reliable and simple way for the ground vehicle to detect and track a moving object or person to follow.

Claims 4, 17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130098700 A1) in view of Luders et al. (US 20190176829 A1), hereinafter referred to as Luders.
Regarding claim 4, Zhang discloses The non-transitory computer-readable medium of claim 1, the unmanned ground vehicle comprising an obstacle sensor (Zhang discloses that the combined RF and ultrasound sensor arrangements 54 and 32 may be used for obstacle detection [See at least Zhang, 0045]), the method further comprising: 
detecting, by the obstacle sensor, whether an obstacle exists (Zhang discloses that the combined RF and ultrasound sensor arrangements 54 and 32 may be used for obstacle detection [See at least Zhang, 0045]).
However, Zhang does not explicitly teach where the method further comprises detecting a distance between the obstacle and the unmanned ground vehicle; 
controlling the one or more motors to lower the speed of the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a first threshold; and 
controlling the one or more motors to stop the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a second threshold smaller than the first threshold.
However, Luders does teach a method for vehicle obstacle detection comprising detecting a distance between the obstacle and the unmanned ground vehicle (See at least Fig. 3 in Luders: Luders teaches that a vehicle may detect objects in one of two ranges, with the first range 315 being farther out from the vehicle and the second range 325 being closer to the vehicle [See at least Luders, 0042]); 
controlling the one or more motors to lower the speed of the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a first threshold (Luders teaches that the vehicle may decelerate if an object is detected within the first range [See at least Luders, 0042]); and 
controlling the one or more motors to stop the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a second threshold smaller than the first threshold (Luders teaches that the vehicle may stop completely if an object is detected within the second range [See at least Luders, 0042]). Both Luders and Zhang teach methods for operating autonomous vehicles which detect and avoid objects. However, only Luders explicitly teaches where the vehicle may decelerate if the obstacle is detected in a first farther range and stop completely if the obstacle is detected in a second closer range.


Regarding claim 17, Zhang discloses The method of claim 14, wherein the unmanned ground vehicle further comprises an obstacle sensor (Zhang discloses that the combined RF and ultrasound sensor arrangements 54 and 32 may be used for obstacle detection [See at least Zhang, 0045]), the method further comprising: 
detecting, by the obstacle sensor, whether an obstacle exists (Zhang discloses that the combined RF and ultrasound sensor arrangements 54 and 32 may be used for obstacle detection [See at least Zhang, 0045]).
However, Zhang does not explicitly teach where the method further comprises detecting a distance between the obstacle and the unmanned ground vehicle; 
controlling the one or more motors to lower the speed of the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a first threshold; and 
controlling the one or more motors to stop the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a second threshold smaller than the first threshold.
a distance between the obstacle and the unmanned ground vehicle (See at least Fig. 3 in Luders: Luders teaches that a vehicle may detect objects in one of two ranges, with the first range 315 being farther out from the vehicle and the second range 325 being closer to the vehicle [See at least Luders, 0042]); 
controlling the one or more motors to lower the speed of the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a first threshold (Luders teaches that the vehicle may decelerate if an object is detected within the first range [See at least Luders, 0042]); and 
controlling the one or more motors to stop the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a second threshold smaller than the first threshold (Luders teaches that the vehicle may stop completely if an object is detected within the second range [See at least Luders, 0042]). Both Luders and Zhang teach methods for operating autonomous vehicles which detect and avoid objects. However, only Luders explicitly teaches where the vehicle may decelerate if the obstacle is detected in a first farther range and stop completely if the obstacle is detected in a second closer range.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed to invention to modify the sensor system and control system of the vehicle of Zhang to also slow down when detecting obstacles in farther ranges and stop completely when detecting obstacles in closer ranges, as in Luders. Doing so improves safety by reducing the likelihood of collision between the vehicle and surrounding obstacles.

Regarding claim 30, Zhang discloses The unmanned ground vehicle of claim 27, further comprising: 
an obstacle sensor coupled to the processor (Zhang discloses that the combined RF and ultrasound sensor arrangements 54 and 32 may be used for obstacle detection [See at least Zhang, 0045]); 
wherein the processor is further configured to execute the instructions to cause the unmanned ground vehicle to: 
detect, by the obstacle sensor, whether an obstacle exists (Zhang discloses that the combined RF and ultrasound sensor arrangements 54 and 32 may be used for obstacle detection [See at least Zhang, 0045]).
However, Zhang does not explicitly teach the vehicle wherein the processor is further configured to detect a distance between the obstacle and the unmanned ground vehicle; 
control the one or more motors to lower the speed of the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a first threshold; and 
control the one or more motors to stop the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a second threshold smaller than the first threshold.
However, Luders does teach a method for vehicle obstacle detection comprising detecting a distance between the obstacle and the unmanned ground vehicle (See at least Fig. 3 in Luders: Luders teaches that a vehicle may detect objects in one of two ranges, with the first range 315 being farther out from the vehicle and the second range 325 being closer to the vehicle [See at least Luders, 0042]); 
controlling the one or more motors to lower the speed of the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a first threshold (Luders teaches that the vehicle may decelerate if an object is detected within the first range [See at least Luders, 0042]); and 
controlling the one or more motors to stop the unmanned ground vehicle if the detected distance between the obstacle and the unmanned ground vehicle is less than a second threshold smaller than the first threshold (Luders teaches that the vehicle may stop completely if an object is detected within the second range [See at least Luders, 0042]). Both Luders and Zhang teach methods for operating autonomous vehicles which detect and avoid objects. However, only Luders explicitly teaches where the vehicle may decelerate if the obstacle is detected in a first farther range and stop completely if the obstacle is detected in a second closer range.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed to invention to modify the sensor system and control system of the vehicle of Zhang to also slow down when detecting obstacles in farther ranges and stop completely when detecting obstacles in closer ranges, as in Luders. Doing so improves safety by reducing the likelihood of collision between the vehicle and surrounding obstacles.

Claims 8-9, 21-22, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130098700 A1) in view of Morselli et al. (US 20090222160 A1), hereinafter referred to as Morselli.
Regarding claim 8, Zhang discloses The non-transitory computer-readable medium of claim 1.
However, Zhang does not explicitly disclose the non-transitory computer-readable medium wherein the method further comprises: 
controlling the one or more motors to stop the unmanned ground vehicle if a termination signal is received or the location information of the movable target is unavailable.
However, Morselli does teach a method for operating a plurality of mobile vehicles wirelessly in communication with each other (See at least Fig. 6 in Morselli: Morselli teaches a method for two vehicles to travel together for multiple trajectories along an overall trajectory in coordination and wireless communication with each other, as illustrated at recurring steps 516 and 518 [See at least Morselli, 0029]) where when connection is lost between them and the location information of the movable target (one of the vehicles) is unavailable to the other vehicle, the other vehicle is stopped (See at least Fig. 6 in Morselli: Morselli teaches that at step 526, the system determines whether there is any reduction in rate of data exchange between the vehicle for additional waypoints, including a complete loss of waypoint data exchange, and that responsive to this determination, the system may generate warnings at step 534 for a respective vehicle driver to assume manual control of their vehicle [See at least Morselli, 0029]. Morselli further discloses that, if it possible for the vehicle to stop in a safe stopping interval when this loss of communication occurs, the system will control a given vehicle to bring the vehicle to a stop at step 538 [See at least Morselli, 0029]). Both Zhang and Morselli teach method for operating a vehicle following and wirelessly tracking a target. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle controller of Zhang to also issue a warning to a user and bring the vehicle to a stop in the event that wireless communications with a target are lost, as in Morselli. Doing so improves safety by warning the driver of the dangerous situation and preventing accidents that could occur as a result.

Regarding claim 9, Zhang in view of Morselli teaches The non-transitory computer-readable medium of claim 8, the method further comprising: 
in response to a determination that the location information of the movable target is unavailable, controlling the unmanned ground vehicle to output an alert signal to notify a user (See at least Fig. 6 in Morselli: Morselli teaches that at step 526, the system determines whether there is any reduction in rate of data exchange between the vehicle for additional waypoints, including a complete loss of waypoint data exchange, and that responsive to this determination, the system may generate warnings at step 534 for a respective vehicle driver to assume manual control of their vehicle [See at least Morselli, 0029]).

Regarding claim 21, Zhang discloses The method of claim 14.
However, Zhang does not explicitly disclose the method further comprising: 
controlling the one or more motors to stop the unmanned ground vehicle if a termination signal is received or the location information of the movable target is unavailable.
(See at least Fig. 6 in Morselli: Morselli teaches a method for two vehicles to travel together for multiple trajectories along an overall trajectory in coordination and wireless communication with each other, as illustrated at recurring steps 516 and 518 [See at least Morselli, 0029]) where when connection is lost between them and the location information of the movable target (one of the vehicles) is unavailable to the other vehicle, the other vehicle is stopped (See at least Fig. 6 in Morselli: Morselli teaches that at step 526, the system determines whether there is any reduction in rate of data exchange between the vehicle for additional waypoints, including a complete loss of waypoint data exchange, and that responsive to this determination, the system may generate warnings at step 534 for a respective vehicle driver to assume manual control of their vehicle [See at least Morselli, 0029]. Morselli further discloses that, if it possible for the vehicle to stop in a safe stopping interval when this loss of communication occurs, the system will control a given vehicle to bring the vehicle to a stop at step 538 [See at least Morselli, 0029]). Both Zhang and Morselli teach method for operating a vehicle following and wirelessly tracking a target. However, only Morselli explicitly teaches where, when a vehicle loses wireless communication with its target, the vehicle may come to a stop.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle controller of Zhang to also issue a warning to a user and bring the vehicle to a stop in the event that wireless communications with a target are lost, as in Morselli. Doing so improves safety by warning the driver of the dangerous situation and preventing accidents that could occur as a result.

Regarding claim 22, Zhang in view Morselli teaches The method of claim 21, further comprising: 
in response to a determination that the location information of the movable target is unavailable, controlling the unmanned ground vehicle to output an alert signal to notify a user (See at least Fig. 6 in Morselli: Morselli teaches that at step 526, the system determines whether there is any reduction in rate of data exchange between the vehicle for additional waypoints, including a complete loss of waypoint data exchange, and that responsive to this determination, the system may generate warnings at step 534 for a respective vehicle driver to assume manual control of their vehicle [See at least Morselli, 0029]).

Regarding claim 34, Zhang discloses The unmanned ground vehicle of claim 27.
However, Zhang does not explicitly disclose the vehicle wherein the processor is further configured to execute the instructions to: 
control the one or more motors to stop the unmanned ground vehicle if a termination signal is received or the location information of the movable target is unavailable.
However, Morselli does teach a method for operating a plurality of mobile vehicles wirelessly in communication with each other (See at least Fig. 6 in Morselli: Morselli teaches a method for two vehicles to travel together for multiple trajectories along an overall trajectory in coordination and wireless communication with each other, as illustrated at recurring steps 516 and 518 [See at least Morselli, 0029]) where when connection is lost between them and the location information of the movable target (one of the vehicles) is unavailable to the other (See at least Fig. 6 in Morselli: Morselli teaches that at step 526, the system determines whether there is any reduction in rate of data exchange between the vehicle for additional waypoints, including a complete loss of waypoint data exchange, and that responsive to this determination, the system may generate warnings at step 534 for a respective vehicle driver to assume manual control of their vehicle [See at least Morselli, 0029]. Morselli further discloses that, if it possible for the vehicle to stop in a safe stopping interval when this loss of communication occurs, the system will control a given vehicle to bring the vehicle to a stop at step 538 [See at least Morselli, 0029]). Both Zhang and Morselli teach method for operating a vehicle following and wirelessly tracking a target. However, only Morselli explicitly teaches where, when a vehicle loses wireless communication with its target, the vehicle may come to a stop.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle controller of Zhang to also issue a warning to a user and bring the vehicle to a stop in the event that wireless communications with a target are lost, as in Morselli. Doing so improves safety by warning the driver of the dangerous situation and preventing accidents that could occur as a result.

Regarding claim 35, Zhang in view of Morselli teaches The unmanned ground vehicle of claim 34, wherein the processor is further configured to execute the instructions to: 
in response to a determination that the location information of the movable target is unavailable, control the unmanned ground vehicle to output an alert signal to notify a user (See at least Fig. 6 in Morselli: Morselli teaches that at step 526, the system determines whether there is any reduction in rate of data exchange between the vehicle for additional waypoints, including a complete loss of waypoint data exchange, and that responsive to this determination, the system may generate warnings at step 534 for a respective vehicle driver to assume manual control of their vehicle [See at least Morselli, 0029]).

Claims 10, 23, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130098700 A1) in view of Yang et al. (US 20200042009 A1), hereinafter referred to as Yang.
Regarding claim 10, Zhang discloses The non-transitory computer-readable medium of claim 1.
However, Zhang does not explicitly disclose the non-transitory computer-readable medium wherein the unmanned ground vehicle comprises a cutting device, the method further comprising: 
activating the cutting device to remove or disrupt vegetation when moving the unmanned ground vehicle.
However, Yang does teach an unmanned vehicle which follows a user (See at least Fig. 14 in Yang: Yang teaches a method for operating an autonomous lawn mower that, at S305, comprises controlling the unmanned lawn mower to move from a start location within the area for weeding through the movement of the user [See at least Yang, 0074]) wherein the unmanned ground vehicle comprises a cutting device (Yang teaches that the cutting module 2 of the mower can include a blade motor 20 and a blade unit 21 which is configured to weed [See at least Zhang, 0038]) and the method for operating the vehicle comprises: 
activating the cutting device to remove or disrupt vegetation when moving the unmanned ground vehicle (See at least Fig. 14 in Yang: Yang teaches that step S308 comprises controlling the unmanned lawn mower to weed along the weeding trajectory within the boundary [See at least Yang, 0077]). Both Zhang and Yang teach method for operating unmanned ground vehicles which follow users. However, only Yang discloses where the vehicle may include a blade which cuts weeds while following the user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Zhang to also be an autonomous vehicle with a lawn mower blade attachment which cuts weeds during travel, as in Yang. Doing so improves usefulness of the vehicle by allowing it to perform useful work while following the user.

Regarding claim 23, Zhang discloses The method of claim 14.
However, Zhang does not explicitly disclose the method wherein the unmanned ground vehicle further comprises a cutting device, the method further comprising: 
activating the cutting device to remove or disrupt vegetation when moving the unmanned ground vehicle.
However, Yang does teach an unmanned vehicle which follows a user (See at least Fig. 14 in Yang: Yang teaches a method for operating an autonomous lawn mower that, at S305, comprises controlling the unmanned lawn mower to move from a start location within the area for weeding through the movement of the user [See at least Yang, 0074]) wherein the unmanned ground vehicle comprises a cutting device (Yang teaches that the cutting module 2 of the mower can include a blade motor 20 and a blade unit 21 which is configured to weed [See at least Zhang, 0038]) and the method for operating the vehicle comprises: 
activating the cutting device to remove or disrupt vegetation when moving the unmanned ground vehicle (See at least Fig. 14 in Yang: Yang teaches that step S308 comprises controlling the unmanned lawn mower to weed along the weeding trajectory within the boundary [See at least Yang, 0077]). Both Zhang and Yang teach method for operating unmanned ground vehicles which follow users. However, only Yang discloses where the vehicle may include a blade which cuts weeds while following the user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Zhang to also be an autonomous vehicle with a lawn mower blade attachment which cuts weeds during travel, as in Yang. Doing so improves usefulness of the vehicle by allowing it to perform useful work while following the user.

Regarding claim 36, Zhang discloses The unmanned ground vehicle of claim 27.
However, Zhang does not explicitly disclose the vehicle further comprising: 
a cutting device coupled to the processor, wherein the processor is further configured to execute the instructions to activate the cutting device to remove or disrupt vegetation when moving the unmanned ground vehicle.
However, Yang does teach an unmanned vehicle which follows a user (See at least Fig. 14 in Yang: Yang teaches a method for operating an autonomous lawn mower that, at S305, comprises controlling the unmanned lawn mower to move from a start location within the area for weeding through the movement of the user [See at least Yang, 0074]) wherein the unmanned ground vehicle comprises a cutting device (Yang teaches that the cutting module 2 of the mower can include a blade motor 20 and a blade unit 21 which is configured to weed [See at least Zhang, 0038]) and the method for operating the vehicle comprises: 
activating the cutting device to remove or disrupt vegetation when moving the unmanned ground vehicle (See at least Fig. 14 in Yang: Yang teaches that step S308 comprises controlling the unmanned lawn mower to weed along the weeding trajectory within the boundary [See at least Yang, 0077]). Both Zhang and Yang teach method for operating unmanned ground vehicles which follow users. However, only Yang discloses where the vehicle may include a blade which cuts weeds while following the user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Zhang to also be an autonomous vehicle with a lawn mower blade attachment which cuts weeds during travel, as in Yang. Doing so improves usefulness of the vehicle by allowing it to perform useful work while following the user.

Claims 11, 24, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130098700 A1) in view of Yang et al. (US 20200042009 A1) in further view of Ito et al. (US 10602659 B2), hereinafter referred to as Ito.
Regarding claim 11, Zhang in view of Yang teaches The non-transitory computer-readable medium of claim 10.
However, Zhang in view of Yang does not explicitly teach the method further comprising: 
controlling a rotation speed of the cutting device based on the calculated speed of the unmanned ground vehicle.
However, Ito does teach a method for operating a lawn mower (See at least Figs. 4-6 in Ito: Ito teaches that a mower unit 90 of a vehicle includes a mower deck 95, blades 91, blade motors 92, a gauge wheel 93, and a lifting and lowering link 94 [See at least Ito, Col 6, lines 55-60]) further comprising: 
controlling a rotation speed of the cutting device based on the calculated speed of the unmanned ground vehicle (See at least Fig. 12 in Ito: Ito teaches that the controller of the vehicle may calculate the speed of the traveling machine body at S101 and utilize this information to calculation a target rotation speed of a blade motor of the mower at S103 [Se at least Ito, Col 11, line 6-Col 12, line 35]). Both Ito and Zhang in view of Yang teach methods for operating lawn mowers. However, only Ito explicitly teaches where the blade speed of the lawn mower may be controlled based on the driving speed of the lawn mower.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lawn mower of Zhang in view of Yang to also control its blade speed based on the running speed of the mower itself, as in Ito. Doing so improves efficiency of the lawn mower by optimizing blade speed for the given running speed of the lawn mower.

Regarding claim 24, Zhang in view of Yang teaches The method of claim 23.
However, Zhang in view of Yang does not explicitly teach the method further comprising: 
controlling a rotation speed of the cutting device based on the calculated speed of the unmanned ground vehicle.
However, Ito does teach a method for operating a lawn mower (See at least Figs. 4-6 in Ito: Ito teaches that a mower unit 90 of a vehicle includes a mower deck 95, blades 91, blade motors 92, a gauge wheel 93, and a lifting and lowering link 94 [See at least Ito, Col 6, lines 55-60]) further comprising: 
controlling a rotation speed of the cutting device based on the calculated speed of the unmanned ground vehicle (See at least Fig. 12 in Ito: Ito teaches that the controller of the vehicle may calculate the speed of the traveling machine body at S101 and utilize this information to calculation a target rotation speed of a blade motor of the mower at S103 [Se at least Ito, Col 11, line 6-Col 12, line 35]). Both Ito and Zhang in view of Yang teach methods for operating lawn mowers. However, only Ito explicitly teaches where the blade speed of the lawn mower may be controlled based on the driving speed of the lawn mower.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lawn mower of Zhang in view of Yang to also control its blade speed based on the running speed of the mower itself, as in Ito. Doing so improves efficiency of the lawn mower by optimizing blade speed for the given running speed of the lawn mower.

Regarding claim 37, Zhang in view of Yang teaches The unmanned ground vehicle of claim 36.
 wherein the processor is further configured to execute the instructions to control a rotation speed of the cutting device based on the calculated speed of the unmanned ground vehicle.
However, Ito does teach a method for operating a lawn mower (See at least Figs. 4-6 in Ito: Ito teaches that a mower unit 90 of a vehicle includes a mower deck 95, blades 91, blade motors 92, a gauge wheel 93, and a lifting and lowering link 94 [See at least Ito, Col 6, lines 55-60]) further comprising: 
controlling a rotation speed of the cutting device based on the calculated speed of the unmanned ground vehicle (See at least Fig. 12 in Ito: Ito teaches that the controller of the vehicle may calculate the speed of the traveling machine body at S101 and utilize this information to calculation a target rotation speed of a blade motor of the mower at S103 [Se at least Ito, Col 11, line 6-Col 12, line 35]). Both Ito and Zhang in view of Yang teach methods for operating lawn mowers. However, only Ito explicitly teaches where the blade speed of the lawn mower may be controlled based on the driving speed of the lawn mower.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lawn mower of Zhang in view of Yang to also control its blade speed based on the running speed of the mower itself, as in Ito. Doing so improves efficiency of the lawn mower by optimizing blade speed for the given running speed of the lawn mower.

Claims 12-13, 25-26, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130098700 A1) in view of Tolstedt et al. (US 20100063680 A1) in Funseth et al. (US 20130161419 A1), hereinafter referred to as Tolstedt and Funseth, respectively.
Regarding claim 12, Zhang discloses The non-transitory computer-readable medium of claim 1.
However, Zhang does not explicitly disclose wherein the unmanned ground vehicle comprises a spray device.
However, Tolstedt does teach a method for controlling an unmanned ground vehicle which follows a user (See at least Fig. 1 in Tolstedt: Tolstedt teaches that vehicle 100 may move along street 102 following operator 104 located at side 106 [See at least Tolstedt, 0035]) and comprises a spray device (Tolstedt teaches that the vehicle may have a chemical sprayer mounted and follow an operator as the operator applies chemicals to crops or other foliage [See at least Tolstedt, 0050]). Both Zhang and Tolstedt teach unmanned ground vehicles which follow a user. However, only Tolstedt explicitly teaches where the vehicle may have a sprayer mounted on it.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the unmanned ground vehicle of Zhang to be a vehicle equipped with a sprayer. Anyone of ordinary skill in the art will appreciate that this improves convenience by expanding the applications of the sensor system and drive system of Zhang to also be used for agricultural applications.
However, Zhang in view of Tolstedt does not explicitly teach the non-transitory computer-readable medium wherein the method further comprises: 
activating the spray device to spray liquid when moving the unmanned ground vehicle.
(See at least Fig. 1 in Funseth: Funseth teaches that the nozzle selector disk 48 is selectively positioned by automatic operation of a power-operated motor, which may be an electrically powered stepper motor 52 coupled, as by a motor control signal lead 56, for receiving electrical control pulses from a motor controller 58 as commanded by an electronic controller 60 [See at least Funseth, 0024]) wherein the method further comprises: 
activating the spray device to spray liquid when moving the unmanned ground vehicle (Funseth teaches that different spray rates are obtained by rotating the nozzle selector disk to different positions by a drive motor, with the drive motor being automatically controlled to rotate the nozzle selector disk to select one or more nozzles for effecting a spray rate corresponding to the spray vehicle speed so as to maintain a constant spray fluid application rate [See at least Funseth, 0008]). Both Funseth and Zhang in view of Tolstedt teach methods for operating a spray vehicle. However, only Funseth explicitly teaches where the spray nozzle may be automatically activated to output liquid at a rate related to the speed of the vehicle while the vehicle is driving.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Zhang in view of Tolstedt to also automatically output liquid from its spray nozzle depending on the speed of the vehicle, as in Funseth. It will be appreciated by anyone of ordinary skill in the art that this automated system improves convenience of the spraying operation by relieving the user of manually performing the task and that the dependence of the spray rate on speed helps to maintain a constant spray rate (See at least [Funseth, 0008]).

Regarding claim 13, Zhang in view of Tolstedt in further view of Funseth teaches The non-transitory computer-readable medium of claim 12, the method further comprising: 
controlling the spray device to determine an amount of liquid being sprayed based on the calculated speed of the unmanned ground vehicle (Funseth teaches that different spray rates are obtained by rotating the nozzle selector disk to different positions by a drive motor, with the drive motor being automatically controlled to rotate the nozzle selector disk to select one or more nozzles for effecting a spray rate corresponding to the spray vehicle speed so as to maintain a constant spray fluid application rate [See at least Funseth, 0008]. Funseth further teaches that the driver motor is controlled by the electronic controller 60 [See at least Funseth, 0024]).

Regarding claim 25, Zhang discloses The method of claim 14.
However, Zhang does not explicitly disclose the method wherein the unmanned ground vehicle further comprises a spray device.
However, Tolstedt does teach a method for controlling an unmanned ground vehicle which follows a user (See at least Fig. 1 in Tolstedt: Tolstedt teaches that vehicle 100 may move along street 102 following operator 104 located at side 106 [See at least Tolstedt, 0035]) and comprises a spray device (Tolstedt teaches that the vehicle may have a chemical sprayer mounted and follow an operator as the operator applies chemicals to crops or other foliage [See at least Tolstedt, 0050]). Both Zhang and Tolstedt teach unmanned ground 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the unmanned ground vehicle of Zhang to be a vehicle equipped with a sprayer. Anyone of ordinary skill in the art will appreciate that this improves convenience by expanding the applications of the sensor system and drive system of Zhang to also be used for agricultural applications.
However, Zhang in view of Tolstedt does not explicitly teach the method wherein the method further comprises: 
activating the spray device to spray liquid when moving the unmanned ground vehicle.
However, Funseth does teach a method for electronically operating a spraying vehicle (See at least Fig. 1 in Funseth: Funseth teaches that the nozzle selector disk 48 is selectively positioned by automatic operation of a power-operated motor, which may be an electrically powered stepper motor 52 coupled, as by a motor control signal lead 56, for receiving electrical control pulses from a motor controller 58 as commanded by an electronic controller 60 [See at least Funseth, 0024]) wherein the method further comprises: 
activating the spray device to spray liquid when moving the unmanned ground vehicle (Funseth teaches that different spray rates are obtained by rotating the nozzle selector disk to different positions by a drive motor, with the drive motor being automatically controlled to rotate the nozzle selector disk to select one or more nozzles for effecting a spray rate corresponding to the spray vehicle speed so as to maintain a constant spray fluid application rate [See at least Funseth, 0008]). Both Funseth and Zhang in view of Tolstedt teach methods 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Zhang in view of Tolstedt to also automatically output liquid from its spray nozzle depending on the speed of the vehicle, as in Funseth. It will be appreciated by anyone of ordinary skill in the art that this automated system improves convenience of the spraying operation by relieving the user of manually performing the task and that the dependence of the spray rate on speed helps to maintain a constant spray rate (See at least [Funseth, 0008]).

Regarding claim 26, Zhang in view of Tolstedt in further view of Funseth teaches The method of claim 25, further comprising: 
controlling the spray device to determine an amount of liquid being sprayed based on the calculated speed of the unmanned ground vehicle (Funseth teaches that different spray rates are obtained by rotating the nozzle selector disk to different positions by a drive motor, with the drive motor being automatically controlled to rotate the nozzle selector disk to select one or more nozzles for effecting a spray rate corresponding to the spray vehicle speed so as to maintain a constant spray fluid application rate [See at least Funseth, 0008]. Funseth further teaches that the driver motor is controlled by the electronic controller 60 [See at least Funseth, 0024]).

Regarding claim 38, Zhang discloses The unmanned ground vehicle of claim 27, further comprising: 
a spray device.
However, Tolstedt does teach an unmanned ground vehicle which follows a user (See at least Fig. 1 in Tolstedt: Tolstedt teaches that vehicle 100 may move along street 102 following operator 104 located at side 106 [See at least Tolstedt, 0035]) and comprises a spray device (Tolstedt teaches that the vehicle may have a chemical sprayer mounted and follow an operator as the operator applies chemicals to crops or other foliage [See at least Tolstedt, 0050]). Both Zhang and Tolstedt teach unmanned ground vehicles which follow a user. However, only Tolstedt explicitly teaches where the vehicle may have a sprayer mounted on it.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the unmanned ground vehicle of Zhang to be a vehicle equipped with a sprayer. Anyone of ordinary skill in the art will appreciate that this improves convenience by expanding the applications of the sensor system and drive system of Zhang to also be used for agricultural applications.
However, Tolstedt does not explicitly teach the vehicle wherein the spray device is coupled to the processor, wherein the processor is further configured to execute the instructions to activate the spray device to spray liquid when moving the unmanned ground vehicle.
However, Funseth does teach a method for electronically operating a spraying vehicle wherein the spray device is coupled to the processor (See at least Fig. 1 in Funseth: Funseth teaches that the nozzle selector disk 48 is selectively positioned by automatic operation of a power-operated motor, which may be an electrically powered stepper motor 52 coupled, as by a motor control signal lead 56, for receiving electrical control pulses from a motor controller 58 as commanded by an electronic controller 60 [See at least Funseth, 0024]), wherein the processor is further configured to execute the instructions to activate the spray device to spray liquid when moving the unmanned ground vehicle (Funseth teaches that different spray rates are obtained by rotating the nozzle selector disk to different positions by a drive motor, with the drive motor being automatically controlled to rotate the nozzle selector disk to select one or more nozzles for effecting a spray rate corresponding to the spray vehicle speed so as to maintain a constant spray fluid application rate [See at least Funseth, 0008]). Both Funseth and Zhang in view of Tolstedt teach methods for operating a spray vehicle. However, only Funseth explicitly teaches where the spray nozzle may be automatically activated to output liquid at a rate related to the speed of the vehicle while the vehicle is driving.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Zhang in view of Tolstedt to also automatically output liquid from its spray nozzle depending on the speed of the vehicle, as in Funseth. It will be appreciated by anyone of ordinary skill in the art that this automated system improves convenience of the spraying operation by relieving the user of manually performing the task and that the dependence of the spray rate on speed helps to maintain a constant spray rate (See at least [Funseth, 0008]).

Regarding claim 39, Zhang in view of Tolstedt in further view of Funseth teaches The unmanned ground vehicle of claim 38, wherein the processor is further configured to execute the instructions to control the spray device to determine an amount of liquid being sprayed based on the calculated speed of the unmanned ground vehicle (Funseth teaches that different spray rates are obtained by rotating the nozzle selector disk to different positions by a drive motor, with the drive motor being automatically controlled to rotate the nozzle selector disk to select one or more nozzles for effecting a spray rate corresponding to the spray vehicle speed so as to maintain a constant spray fluid application rate [See at least Funseth, 0008]. Funseth further teaches that the driver motor is controlled by the electronic controller 60 [See at least Funseth, 0024]).

Allowable Subject Matter
Claims 5, 18, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Zhang et al. (US 20130098700 A1) in view of Luders et al. (US 20190176829 A1) in further view of Kato et al. (JP 2004351992 A), hereinafter referred to as Kato. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Zhang in view of Luders teaches The non-transitory computer-readable medium of claim 4 (See at least the rejection of claim 4 under 35 USC 103 above).
However, none of the prior art of record, taken either alone or in combination, explicitly disclose the method [executed by the processor, as per claim 1] further comprising: 
determining whether the unmanned ground vehicle is operated in an alley mode; and 
in response to a determination that the unmanned ground vehicle is operated in the alley mode, inactivating the obstacle sensor to stop detecting whether one or more obstacles exist (emphasis added).
Kato comes the closest to teaching this limitation since it teaches a method for operating a ground vehicle wherein a user may deactivate a forced stop function of a brake, which is normally activated when an object is detected, if the user determines that the vehicle is in an alley (See at least [Kato, 0041]). Kato further teaches that the switching off of the forced stop is performed manually by a user using a physical switch (See at least [Kato, 0065]). This user determination is not the same as a processor making the determination that the vehicle is an alley and the processor disabling a vehicle feature in response to that determination, as claimed by applicant.
Furthermore, the vehicle feature disabled in [Kato, 0041] is the forced stop of the brake, not the object detection functionality itself. In fact, [Kato, 0039] explicitly teaches that the object detection feature is still enabled and still detects objects even when the forced stop feature is deactivated. Therefore, [Kato, 0041] does not read on the above cited claim limitations of claim 5, which recite disabling the object sensor itself rather than the vehicle’s response to it.
For at least the above stated reasons, claim 5 contains allowable subject matter.

Regarding claim 18, Zhang in view of Luders teaches The method of claim 17.
However, none of the prior art of record, taken either alone or in combination, explicitly disclose the method further comprising: 
determining whether the unmanned ground vehicle is operated in an alley mode; and 
in response to a determination that the unmanned ground vehicle is operated in the alley mode, inactivating the obstacle sensor to stop detecting whether one or more obstacles exist (emphasis added).
Kato comes the closest to teaching this limitation since it teaches a method for operating a ground vehicle wherein a user may deactivate a forced stop function of a brake, which is normally activated when an object is detected, if the user determines that the vehicle is in an alley (See at least [Kato, 0041]). However, [Kato, 0039] explicitly teaches that the object detection feature is still enabled and still detects objects even when the forced stop feature is deactivated. Therefore, [Kato, 0041] does not read on the above cited claim limitations of claim 18, which recite disabling the object sensor itself rather than the vehicle’s response to it.
For at least the above stated reasons, claim 18 contains allowable subject matter.

Regarding claim 31, Zhang in view of Luders teaches The unmanned ground vehicle of claim 30.
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the vehicle wherein the processor is further configured to execute the instructions to:
determine whether the unmanned ground vehicle is operated in an alley mode; and
in response to a determination that the unmanned ground vehicle is operated in the alley mode, inactivate the obstacle sensor to stop detecting whether one or more obstacles exist (emphasis added).
Kato comes the closest to teaching this limitation since it teaches a method for operating a ground vehicle wherein a user may deactivate a forced stop function of a brake, which is normally activated when an object is detected, if the user determines that the vehicle is in an alley (See at least [Kato, 0041]). Kato further teaches that the switching off of the forced stop is performed manually by a user using a physical switch (See at least [Kato, 0065]). This user determination is not the same as a processor making the determination that the vehicle is an alley and the processor disabling a vehicle feature in response to that determination, as claimed by applicant.
Furthermore, the vehicle feature disabled in [Kato, 0041] is the forced stop of the brake, not the object detection functionality itself. In fact, [Kato, 0039] explicitly teaches that the object detection feature is still enabled and still detects objects even when the forced stop feature is deactivated. Therefore, [Kato, 0041] does not read on the above cited claim limitations of claim 31, which recite disabling the object sensor itself rather than the vehicle’s response to it.
For at least the above stated reasons, claim 31 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668